DETAILED ACTION
In response to the amendments filed on 07/05/2022, all the amendments to the claims have been entered and the action follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 10, 11, 13, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8, 10, 11, 14, 15, 18, and 20 of Wang et al. (USPAN 10,890,641). Although the claims at issue are not identical, they are not patentably distinct from each other.
For example, regarding claim 1, Wang discloses:
receiving magnetic resonance imaging (MRI) data obtained by a magnetic resonance scanner, wherein the MRI data is complex and comprises magnitude and phase information or real and imaginary information regarding tissue in the object, and Gaussian noise (see Wang claim 10, “receiving magnetic resonance imaging (MRI) data obtained by a magnetic resonance scanner, wherein the MRI data is complex and comprises magnitude and phase information or real and imaginary information regarding tissue in the object, and Gaussian noise”);
calculating a magnetic field experienced by the tissue in the object based on modeling the complex MRI data according to tissue composition (see Wang claim 10, “calculating a magnetic field experienced by the tissue in the object based on modeling the complex MRI data according to tissue composition”);
identifying a region of interest in the tissue that has an approximately uniform susceptibility according to a characteristic feature, wherein the characteristic feature comprises a low value of R2* and/or R2 (see Wang claim 10, “identifying a region of interest in the tissue that has an approximately uniform susceptibility according to a characteristic feature, wherein the characteristic feature is low R2* value”),
where the region of interest corresponds to at least a vein (see Wang claim 11, “wherein the tissue for the region of interest with an approximately uniform susceptibility is selected from: cerebrospinal fluid, blood, soft tissue, muscle, or fat”);
determining a magnetic susceptibility distribution of the object according to the MRI data and the identified region of interest (see Wang claim 10, “determining a magnetic susceptibility distribution based on minimizing the cost function”, wherein the cost function is according to the MRI data and the identified region);
generating image data using the determined magnetic susceptibility distribution; and outputting the image data to a display device, a storage device, a network device, or a transmission device, or a combination thereof (see Wang claim 10, “presenting, on the display device, one or more images of the object generated based on the determined magnetic susceptibility distribution”).
Regarding claim 3, Wang further discloses wherein the characteristic feature comprises the low value of R2* and wherein the region of interest is determined by applying R2* thresholding and connectivity (see Wang claim 10, “wherein the characteristic feature is low R2* value and the region of interest is determined by applying R2* thresholding and connectivity”).
Regarding claim 10, Wang further discloses wherein the identifying of the region of interest in the tissue comprises identifying a region corresponding to a highly deoxygenated vein (see Wang claim 18, “including a model of MRI data magnitude dependence on deoxyheme concentration”).
Regarding claims 11, 13, and 20, Wang discloses everything claimed as applied above (see rejection of claims 1, 3, and 10).

Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Wang (claims 1, 2, 5, 10, 14, and 15) in view of Liu (USPAPN 2013/0221961).
Regarding claim 2, Wang further discloses wherein the tissue comprises two materials (see claim 14, “the object comprises one or more of a cortex, a putamen, a globus pallidus, a red nucleus, a substantia nigra, and a subthalamic nucleus of a brain, or a liver in an abdomen, or a heart in a chest, or a bone in a body, or a lesion or diseased tissue” or Wang claim 15, “wherein tissue composition consists of fat and water”,  wherein each of claims 14 and 15 of Wang reads on the claimed limitations).
Wang does not disclose wherein the MRI data includes multiple echo time points.
In a similar field of endeavor of providing quantitative susceptibility mapping, Liu discloses the MRI data includes multiple echo time points (see para [88], gradient echo MRI, well-known in the field, utilizing multiple echo times).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Liu, and provide MRI signals by a gradient echo MRI utilizing multiple echo times, as disclosed by Liu, which is well-known fast imaging method.
Regarding claim 12, Wang in view of Liu disclose everything claimed as applied above (see rejection of claim 2).
	
Allowable Subject Matter
Claims 4-9 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art references discloses the subject matter recited in these claims.

Claims 1-3, 10-13, and 20 are rejected on the ground of nonstatutory double patenting, however, would be allowable upon receipt and approval of a Terminal Disclaimer. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Liu (USPAPN 2013/0221961) discloses:
receiving magnetic resonance imaging (MRI) data obtained by a magnetic resonance scanner (see para [13], MRI signal collection),
wherein the MRI data is complex and comprises magnitude and phase information or real and imaginary information regarding tissue in the object (see para [17] and [57], complex signals including phase and magnitude information regarding an object), and Gaussian noise (see para [57], Gaussian noise);
calculating a magnetic field experienced by the tissue in the object based on modeling the complex MRI data according to tissue composition (see para [19], calculating a local magnetic field);
determining a magnetic susceptibility distribution of the object according to the MRI data (see para [8] and equation [0.3], determining a magnetic susceptibility distribution by minimizing the cost function derived from the MRI signal collection); and
generating image data using the determined magnetic susceptibility distribution; and outputting the image data to a display device, a storage device, a network device, or a transmission device, or a combination thereof (see para [26] and [166], displaying an image generated based on the magnetic susceptibility distribution).
Wang et al. (USPAPN 2011/0044524), hereinafter referenced as Wang2, further discloses:
identifying a region of interest in the tissue that has an approximately uniform susceptibility according to a characteristic feature (see para [30] and [32], identifying a region where susceptibility does not vary); and
determining a magnetic susceptibility distribution of the object according to the MRI data and the identified region of interest (see para [25], [30], and [39], determining magnetic susceptibility distribution based on MRI signals and the region).
However, Liu and Wang2 do not disclose: wherein the characteristic feature comprises a low value of R2* and/or R2, where the region of interest corresponds to at least a vein. Similar reasons apply to claim 11.

Response to Arguments
Arguments regarding statutory double patenting rejection
In view of the claim amendments, the statutory double patenting rejection of claims 3 and 13 has been withdrawn, however, upon further consideration, a nonstuatory double patenting rejection is made.

Arguments regarding nonstatutory double patenting rejection
In view of the claim amendments, the rejection of claims 4-9 and 14-19 has been withdrawn, however, maintained for claims 1, 2, 10-12, and 20. The applicant does not provide particular reasons as to why the rejection should be withdrawn.

Arguments regarding prior art references
In view of the claim amendments, the prior art rejection has been withdrawn.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu (USPN 10,145,928) discloses determining quantitative susceptibility distribution, however, does not utilize R2* or R2.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668